Citation Nr: 1741414	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  16-34 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement an evaluation in excess of 30 percent prior to May 4, 2017 for service-connected bilateral pes planus.


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1981 to April 1981.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

Throughout the appellate period, the Veteran's bilateral pes planus disability has been manifested by symptoms of marked pronation, not improved by orthotic devices, decreased longitudinal arch height on weight-bearing bilaterally, evidence of marked deformity (pronation), weight-bearing line over or medial to the great toe bilaterally, characteristic callosities, and accentuated pain on use.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an evaluation of 50 percent for pronounced bilateral pes planus have been approximated throughout the appellate period prior to May 4, 2017.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 

The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  

Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  

Separate diagnostic codes (DC) identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Separate ratings can be assigned for separate periods of time, a practice known as "staged ratings," when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's bilateral pes planus disability is currently rated at 50 percent disabling effective May 4, 2017.  See 38 C.F.R. § 4.71a, DC 5276.  This is the maximum schedular evaluation for this disability and the Veteran has expressed agreement with the assignment of a 50 percent evaluation.  See Correspondence dated July 2017.  The Veteran has not alleged that her disability is unique or requested extra-schedular consideration.  Accordingly, the remaining issue is entitlement for an evaluation in excess of 30 percent prior to May 4, 2017.  

A 30 percent rating is warranted for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.

A 50 percent rating is warranted for pronounced bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.
For historical context, on VA examination in June 2004 the Veteran was noted to have characteristic callosities bilaterally, with pain on use and significant flattening of the right versus the left arch.  The examiner noted that the Veteran did not experience improvement with orthotics.

The Veteran filed a claim for an increased evaluation in December 2013 and was afforded a VA examination in April 2014.  The Board notes that the VA examiner indicated the presence of marked deformity (pronation) that was not improved by orthotics.  The examiner did not indicate the presence of marked pronation.  The April 2014 examiner noted accentuated pain on use, but no extreme tenderness of the plantar surfaces of the feet.  The examiner noted no inward bowing of the Achilles tendon or inward displacement of or spasm of the tendo achillis.  The April 2014 examiner did find decreased longitudinal arch height on weight-bearing bilaterally and weight-bearing line over or medial to the great toe bilaterally.

The Board notes that an October 2016 VA podiatry treatment note shows the Veteran manifested pain on palpation of the plantar fascia, metatarsals, medial calcaneal tubercle bilaterally.  The Veteran was noted to be unable to perform a heel rise doubly or singly and the examiner noted pes planovalgus deformity bilaterally.  The October 2016 physician specifically noted severe bilateral flat foot deformity and over-pronation on gait.  The physician also noted the Veteran's history of and inability to obtain improvement through orthotics.  

In April 2017, the Board remanded the appeal in order for a VA examination to be obtained to ascertain the current severity of the Veteran's service-connected disability.  

The Veteran was afforded a VA examination in May 2017.  The VA examiner noted marked bilateral pronation that was not improved by orthotics.  The examiner noted accentuated pain on use, but no extreme tenderness of the plantar surfaces of the feet.  The examiner noted no inward bowing of the Achilles tendon or inward displacement of or spasm of the tendo achillis.  The May 2017 examiner did find decreased longitudinal arch height on weight-bearing bilaterally and weight-bearing line over or medial to the great toe bilaterally.
Based on these findings, the RO assigned a 50 percent evaluation effective May 4, 2017, the date of the most recent VA examination.  See Rating decision dated June 2017.  The Board also notes that the Veteran's has submitted lay statements dated July 2016, May 2017, and July 2017 asserting that her disability was severe, was manifested by a marked pronation deformity, and that she experienced swelling and pain after use.

The Board finds that throughout the appeal period, the Veteran's symptoms of pes planus most closely approximate the criteria for a 50 percent rating.  The evidence reflects bilateral marked pronation or the presence of marked deformity that approximates marked pronation, pain, accentuated pain on use, tenderness of plantar surface, decreased longitudinal arch height on weight-bearing bilaterally, and weight-bearing line over or medial to the great toe bilaterally not improved by orthotics.  

The Veteran's statements and reports at the May 2017 VA examination indicate she has additional limitations due to flare-ups and fatigability.  The Veteran reported experiencing significant pain with standing for long periods of time and swelling that occurs after use.  Further, the Veteran requires periodic treatment for characteristic callosities.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).

During the May 2017 examination, there was marked pronation that was not improved by orthotics, bilateral foot pain accentuated on use, and pain on manipulation, which is indicative of a 50 percent disability rating.  Although the April 2014 VA examiner assessed the Veteran's bilateral pes planus as exhibiting marked deformity (pronation) and not marked pronation, such characterizations are not binding on the Board.  38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  


The Board notes that under the relevant DC, the Veteran's pes planus did not precisely meet the criteria for a 50 percent disability evaluation at the beginning of the appeal period.  However, the Board acknowledges that the exact date as to when the Veteran's symptoms worsened cannot be ascertained.  Given the lay statements and medical evidence of record showing a severe disability, finding that the Veteran's pes planus worsened on the date of the May 2017 VA examination and not in the interim period between the filing of the increased-rating claim and the 2017 is unlikely.  

Based on the above, the Board finds that the evidence is evenly balanced as to whether the symptoms more nearly approximate the rating for pronounced bilateral pes planus.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a 50 percent rating throughout the appeal period is warranted.  38 C.F.R. §§ 4.3, 4.7 (2017).


ORDER

An evaluation of 50 percent for the service-connected bilateral pes planus is granted.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


